       Case 2:19-cv-04483-DLR Document 77 Filed 01/27/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Gregory Panaccione, et al.,                       No. CV-19-04483-PHX-DLR
10                  Plaintiffs,                        ORDER
11   v.
12   Aldonex Incorporated, et al.,
13                  Defendants.
14
15
16          At issue is Defendants Aldonex Incorporated (“Aldonex”) and Steven Oliver’s

17   motion for summary judgment (Doc. 47), which will be granted.

18   I. Background

19          In 2006, non-party Metco Metal Finishing, LLC (“Metco”) purchased an Ultimate

20   Rectifier (“the Rectifier”) from Aldonex. The Rectifier is a piece of industrial equipment

21   that transports an electric current through a liquid solution to galvanize a metal. In 2018,

22   the Rectifier began malfunctioning and Plaintiff Gregory Panaccione, who worked for

23   Metco as a maintenance supervisor, attempted to repair it. After several unsuccessful

24   attempts, Panaccione called Aldonex and spoke with Oliver, the general manager, about

25   troubleshooting the Rectifier, which appeared to be blowing fuses. Oliver told Panaccione

26   that the best way to determine whether the Rectifier had bad fuses was to measure the

27   voltage on both sides of the fuse. Panaccione put Oliver on speakerphone while he read

28   the measurements back, but his phone disconnected shortly after. During this time,
       Case 2:19-cv-04483-DLR Document 77 Filed 01/27/21 Page 2 of 6



 1   Panaccione was electrocuted. (Doc. 47 at 2-4; Doc. 53 at 2-4.)
 2          Panaccione later brought this personal injury action against Alondex and Oliver.
 3   Panaccione alleges that Oliver acted negligently by not asking whether he was following
 4   Occupational Safety and Health Administration (“OSHA”) guidelines (including wearing
 5   appropriate safety gear) and qualified to work on the Rectifier before advising him on how
 6   to troubleshoot it. Panaccione seeks to hold Aldonex vicariously liable for Oliver’s
 7   negligence and independently liable for negligently hiring and training Oliver. (Doc. 1-3
 8   at 2-6.)
 9   II. Legal Standard
10          Summary judgement is appropriate when there is no genuine dispute of any material
11   fact and, viewing those facts in a light most favorable to the nonmoving party, the movant
12   is entitled to judgment as a matter law. Fed. R. Civ. P. 56(a). Summary judgment may
13   also be entered “against a party who fails to make a showing sufficient to establish the
14   existence of an element essential to that party’s case, and on which that party will bear the
15   burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
16   III. Analysis
17          Defendants argue summary judgment is warranted because Oliver owed Panaccione
18   no duty of care.1 (Doc. 47 at 6.) “Whether a duty exists ‘is a legal matter to be determined
19   before the case-specific facts are considered.’” Quiroz v. ALCOA Inc., 416 P.3d 824, 28
20   (Ariz. 2018) (quoting Gipson v. Kasey, 150 P.3d 228, 232 (Ariz. 2007)). In Arizona, duty
21   “is based on either recognized common law special relationships or relationships created
22   by public policy.” Id. at 829. “Duties based on special relationships may arise from several
23   sources, including special relationships recognized by the common law, contracts, or
24   ‘conduct undertaken by the defendant.’”         Id. (quoting Gipson, 159 P.3d at 232).
25   Foreseeability of harm, however, does not factor into duty determinations. Id. at 828.
26          Importantly, Panaccione’s claims against Aldonex are derivative of Oliver’s alleged
27
            1
               Defendants alternatively argue that Panaccione cannot prove causation (Doc. 47
28   at 14), but the Court does not reach this argument because resolution of the duty question
     is dispositive.

                                                 -2-
       Case 2:19-cv-04483-DLR Document 77 Filed 01/27/21 Page 3 of 6



 1   negligence. See Kopp v. Physician Grp. of Ariz., Inc., 421 P.3d 149, 151 (Ariz. 2018)
 2   (“Under the doctrine of respondeat superior, an employer is vicariously liable for the
 3   negligent work-related actions of its employees.” (internal quotation and citation omitted));
 4   Mulhern v. City of Scottsdale, 799 P.2d 15, 18 (Ariz. App. 1990) (“In order for the
 5   employer to be held liable for negligent hiring, retention or supervision, the employee must
 6   have committed a tort. . . . Thus, the employer is not negligent in hiring or retaining the
 7   employee as a matter of law if the theory of the employee’s underlying negligence fails.”).
 8   If Oliver committed no tort, then Panaccione’s claims against Aldonex necessarily fail. As
 9   such, the relevant question is not, as Panaccione suggests (Doc. 53 at 9), whether a special
10   relationship exists between Aldonex and Metco (the latter of which is not even a party to
11   this case). Rather, the Court must determine whether Oliver and Panaccione share a special
12   relationship giving rise to a duty of care.
13          Oliver and Panaccione have no contractual relationship. Further, Arizona courts are
14   reluctant to recognize duties rooted in public policy in the absence of a statute imposing a
15   duty, Quiroz, 416 P.3d at 830-31, and no such statute exists here. This leaves a common
16   law special relationship or conduct undertaken by Oliver as the only possible sources of a
17   duty of care.
18          Arizona courts recognize the common law special relationships identified in the
19   Restatement (Second) of Torts (“Restatement”). Id. at 829; Restatement §§ 314, 316-19
20   (identifying categories of common law relationships, including common carriers,
21   innkeepers, certain possessors of land, and custodians of persons). Oliver’s relationship
22   with Panaccione does not fall within any of these recognized categories, and Panaccione
23   does not argue otherwise. Instead, relying on products liability cases, Panaccione argues
24   that Oliver’s duty derives from the relationship between a manufacturer of a product and
25   an end-consumer. (Doc. 53 at 8-10.)
26          This argument is unpersuasive for three reasons. First, Panaccione has not alleged
27   nor previously disclosed a products liability claim (Doc. 1-3 at 2-6; Doc. 59-1), and he
28   cannot inject new theories into his case for the first time in response to a motion for


                                                   -3-
       Case 2:19-cv-04483-DLR Document 77 Filed 01/27/21 Page 4 of 6



 1   summary judgment. See Cass, Inc. v. Prod. Pattern and Foundry Co., Inc., 3:13-cv-00701-
 2   LRH-WGC, 2017 WL 1128597, at *16 (D. Nev. Mar. 23, 2017) (“Courts consistently
 3   reject a plaintiff’s attempt to raise new claims or theories of liability at the summary-
 4   judgment stage[.]”).   Second, Panaccione confirmed at oral argument that he is not
 5   pursuing a products liability theory and explained that he merely is analogizing the
 6   relationship between Oliver and Panaccione to the relationship between a manufacturer
 7   and end-consumer. Third, Panaccione cites no case law that extends products liability
 8   principles outside the context of a products liability claim. Arizona’s courts have not
 9   exported the manufacturer/end-consumer special relationship to other contexts by way of
10   analogy, and the Court declines to do so here.
11          Thus, if Oliver owed Panaccione a duty of care, it must have derived from an
12   undertaking. Under Restatement § 323:
13                 One who undertakes, gratuitously or for consideration, to
                   render services to another which he should recognize as
14                 necessary for the protection of the other’s person or things, is
                   subject to liability to the other for physical harm resulting from
15                 his failure to exercise reasonable care to perform his
                   undertaking, if
16
                   (a) his failure to exercise such care increases the risk of such
17                 harm, or
18                 (b) the harm is suffered because of the other’s reliance upon
                   the undertaking.
19
20   Arizona has adopted the Restatement’s definition of a voluntary protective undertaking.
21   See Tollenaar v. Chino Valley School Dist., 945 P.2d 1310, 1312 (Ariz. Ct. App. 1997)
22   (“One who undertakes a service that falls within these sections must perform it with
23   reasonable care.”).
24          Defendants present a thorough argument for why Oliver did not engage in a
25   voluntary protective undertaking. (Doc. 47 at 8-13.) Panaccione does not address these
26   arguments in his response. He argues only that Oliver owed Panaccione a duty of care
27   because Oliver is analogous to a manufacturer of a product and Panaccione is analogous to
28   an end-consumer. (Doc. 53 at 8-10.) “Failure to respond to the merits of one party’s


                                                 -4-
       Case 2:19-cv-04483-DLR Document 77 Filed 01/27/21 Page 5 of 6



 1   argument constitutes a concession of that argument.” M.S. v. Cty of Ventura, No. CV 16-
 2   03084-BRO (RAOx), 2017 WL 10434015, at *24 n.20 (C.D. Cal. Mar. 7, 2017); see also
 3   Mendoza v. City of Peoria, No. CV-13-00258-PHX-DJH, 2015 WL 13239816, at *4 (D.
 4   Ariz. July 31, 2015) (construing Plaintiff’s “silence” on an argument as a concession).
 5          Nonetheless, Defendants’ argument is well-taken on its merits. Panaccione was not
 6   in need of protection. He testified that he had worked on similar rectifiers for Metco in the
 7   past and that he was comfortable taking measurements from them.2 (Doc. 47 at 3.)
 8   Panaccione also testified that he understood which parts of the Rectifier were electrically
 9   charged and which parts were safe to touch, what workplace protective gear he was
10   required to wear while working on the Rectifier, and that the personal protective gear was
11   designed to protect him from electric shock.3 (Id.) Moreover, at the time Oliver undertook
12   to provide troubleshooting advice, he did not have reason to believe his advice was
13   necessary for Panaccione’s protection. Panaccione introduced himself to Oliver as a
14   maintenance electrician, told him that he had already been working on the Rectifier, and
15   never indicated to Oliver that he was not wearing proper safety gear.4 (Id. at 3, 5.)
16          The Court’s conclusion is supported by the most factually analogous case cited in
17   the briefs: Lowery v. Echostar Satellite Corp., 160 P.3d 959 (Okla. 2007). In that case, a
18   customer called her satellite company to complain of a dish malfunction. Id. at 962. The
19   operator informed the customer that she needed to climb onto her roof to adjust her dish,
20   and stayed on the line to guide the customer through the repair process. Id. While adjusting
21   the dish, the customer fell from her roof and broke her leg. Id. The customer sued for
22   negligence and the trial court granted summary judgment in favor of the satellite company.
23   Id. at 962-93. The Oklahoma Supreme Court affirmed, concluding that Restatement § 323
24   was inapplicable because, although the satellite company had untaken to provide repair
25          2
                Panaccione claims to dispute that he was comfortable taking measurements from
     the Rectifier but he cites no controverting evidence. (Doc. 53 at 3.)
26           3
               Panaccione admits that this is his testimony, but he attempts to dispute these facts
     by claiming that his expert witness will contradict him. (Doc. 53 at 3.) Panaccione cannot
27   manufacture a fact dispute by testifying to his understanding and then soliciting an expert
     to say Panaccione did not understand what he says he understood.
28           4
               Panaccione claims to dispute that he introduced himself to Oliver as a maintenance
     electrician, but he cites no controverting evidence. (Doc. 53 at 3.)

                                                 -5-
       Case 2:19-cv-04483-DLR Document 77 Filed 01/27/21 Page 6 of 6



 1   services, it had not undertaken to render safety or rescue services to the customer. Id. at
 2   965-66.
 3          Although the Rectifier is a more complex and dangerous machine than a satellite
 4   dish, the scope of Oliver’s undertaking is no different. Oliver undertook to provide repair
 5   advice; he did not assume responsibility for Panaccione’s safety or undertake to monitor
 6   and supervise Panaccione’s compliance with OSHA regulations. For these reasons,
 7          IT IS ORDERED that Defendants’ motion for summary judgment (Doc. 47) is
 8   GRANTED.
 9          IT IS FURTHER ORDERED that Defendants’ motion to strike Panaccione’s
10   notice of supplemental authorities (Doc. 72) is DENIED.
11          IT IS FURTHER ORDERED that the Clerk of the Court enter judgment
12   accordingly and terminate this case.
13          Dated this 26th day of January, 2021.
14
15
16
17
                                                    Douglas L. Rayes
18                                                  United States District Judge
19
20
21
22
23
24
25
26
27
28


                                                -6-
